Order entered September 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00718-CV

                          RSL FUNDING, LLC, ET AL., Appellants

                                               V.

                               RICKEY NEWSOME, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-14-14580-L

                                           ORDER
       We GRANT appellee’s September 14, 2015 motion for an extension of time to file a

brief. Appellee shall file a brief by OCTOBER 5, 2015. We caution appellee that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE